 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:19-cr-00072-NONE-SKO
11                                Plaintiff,                STIPULATION REGARDING
                                                            CONTINUANCE; ORDER
12                 v.
13   FRANCISCO ALCANTAR-MIRANDA,
14                                Defendant.
15

16                                             STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, by
18
     and through his counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on Friday, May 15, 2020, at
20
     8:30 a.m.
21
            2.      By this stipulation, the parties now move to continue the matter to Friday, June 26,
22

23 2020, at 8:30 a.m., to allow the probation officer to interview the defendant and prepare the

24 presentence report.

25          6.      The parties further stipulate to the following revised briefing schedule:
26
            Informal Objections Due:                                      May 29, 2020
27
            Final PSR Filed with the Court:                               June 5, 2020
28
                                                        1
29

30
          Formal Objections to PSR/Sentencing Memo due:         June 12, 2020
 1
          Responses to Formal Objections/Reply to Sentencing Memo:     June 19, 2020
 2

 3        IT IS SO STIPULATED.

 4 DATED:       March 26, 2020            Respectfully submitted,

 5                                        McGREGOR W. SCOTT
                                          United States Attorney
 6

 7                                        /s/ Karen A. Escobar
                                          KAREN A. ESCOBAR
 8                                        Assistant United States Attorney
     DATED:     March 26, 2020
 9
                                          /s/ David Balakian
10                                        DAVID BALAKIAN
                                          Counsel for Defendant
11

12
                                          ORDER
13
     IT IS SO ORDERED.
14

15     Dated:   March 27, 2020
                                              UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                              2
29

30
